DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 January, 2020 and 10 February, 2021 are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The claims use terminology of “high” and “low” in association with components/working fluid of the air conditioner. It is being interpreted that such terminology is not relative, but rather the Applicant acting as their own lexicographer to name the components of the associated air conditioner or indicate the high” and “low” with the associated components/working fluid is further interpreted not to read any particular pressure and/or temperatures required by the claim. Applicant should submit that the terms are solely used for naming purposes of the components of the heat exchanger, otherwise a rejection under 35 U.S.C. 112(b) would be appropriate, as the specification does not make determinate which pressure and/or temperatures are included by the terms.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “decompression portion” in claims 1 and 9; “heat generating device” in claims 1, 5-7, and 9; “common heat exchange promoting member” in claims 2 and 10; “flow switching potion”, associated with either the refrigerant or heat medium, in claims 3-7; “second decompression portion” and “pressure adjustment portion” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “insufficient” in claim 4 is a relative term which renders the claim indefinite. The term “insufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, the For examination purposes, it is being construed that the claims are directed to the refrigerant flow switching portion causes the refrigerant to circulate through the low-pressure side refrigerant heat medium heat exchanger if a capacity of the air-heating heat exchanger to heat the air does not meet a threshold value when the dehumidification heating mode is executed. 
Claim 10 recites, “a decompression valve configured to decompress the refrigerant heat-exchanged in the first refrigerant heat medium heat exchanger, a second refrigerant-heat medium heat exchanger configured to exchange heat between the refrigerant decompressed by the decompression valve and a second heat medium having a temperature lower than the first heat medium; an air-cooling heat exchanger to exchange heat between the refrigerant decompressed by the decompression valve and the air”, which renders the claim indefinite. The claim appears to provide that a singular valve is provided to provide the decompression to the refrigerant provided to second refrigerant-heat medium heat exchanger and the air-cooling heat exchanger. However, as understood by the specification, there are two valves, 13 and 16,which constitute the decompression portion and respectively provide decompressed refrigerant to the air-cooling heat exchanger and the second refrigerant-heat medium heat exchanger. Due to this, it is unclear how the singular valve, recited by the claim, is configured to provide For examination purposes, it is being construed that the claims provide a decompression portion which is comprised of a first decompression valve (associated with the second refrigerant-heat medium heat exchanger) and a second decompression valve (associated with the air-cooling heat exchanger).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HATAKEYAMA (US 2017/0021698 A1 – published 26 January, 2017).
As to claim 1, HATAKEYAMA discloses an air conditioner (1) comprising:
20) configured to draw, compress, and discharge a refrigerant (par. 34, lines 1-5; par. 38, lines 8-11); 
a high-pressure side refrigerant-heat medium heat exchanger (21) configured to exchange heat between the refrigerant discharged from the compressor and a high-temperature heat medium (par. 34, lines 6-20); 
an air-heating heat exchanger (41) configured to exchange heat between the high-temperature heat medium heat-exchanged in the high-pressure side refrigerant-heat medium heat exchanger and air which is to be blown into a space to be air-conditioned (par. 51, lines 4-12); 
a high-temperature heat medium-outside air heat exchanger (44) configured to exchange heat between the high-temperature heat medium and outside air (par. 52, lines 8-14); 
a high-temperature heat medium circuit (4) in which the high-temperature heat medium circulates to the high-pressure side refrigerant-heat medium heat exchanger, the air-heating heat exchanger, and the high-temperature heat medium-outside air heat exchanger (figure 1; par. 50, lines 1-9); 
a decompression portion (combination of 24 and 25) configured to decompress the refrigerant heat-exchanged in the high-pressure side refrigerant-heat medium heat exchanger (par. 36, lines 1-14); 
a low-pressure side refrigerant-heat medium heat exchanger (27) configured to exchange heat between the refrigerant decompressed by the decompression portion and a low-temperature heat medium (par. 37, lines 10-18; par. 38, lines 6-11); 
26) configured to exchange heat between the refrigerant decompressed by the decompression portion and the air (par. 38,lines 1-11);
 a heat generating device (313 and 314, and/or 322) configured to generate heat during an operation and to be cooled by the low-temperature heat medium (par. 45, lines 1-13); 
a low-temperature heat medium-outside air heat exchanger (312) configured to exchange heat between the low-temperature heat medium and the outside air (par. 43, lines 1-12); 
a low-temperature heat medium circuit (3) in which the low-temperature heat medium circulates to the low-pressure side refrigerant-heat medium heat exchanger, the heat generating device, and the low-temperature heat medium-outside air heat exchanger (figure 1; par. 41, lines 1-15); 
a high-temperature switching portion(45) configured to switch a flow of the high-temperature heat medium in the high-temperature heat medium circuit (par. 53, lines 1-11); and 
a low-temperature switching portion (351 and/or 361) configured to switch a flow of the low-temperature heat medium in the low-temperature heat medium circuit (par. 47, line 1 –par. 48, line 16), wherein 
the air conditioner executes a cooling mode in which the high-temperature switching portion causes the high-temperature heat medium to circulate between the high-pressure side refrigerant-heat medium heat exchanger and the high-temperature heat medium-outside air heat exchanger in a state where the refrigerant circulates in the air-cooling heat exchanger (figure 3A), and 
figure 11B).

As to claim 3, HATAKEYAMA discloses further comprising
 a refrigerant flow switching portion(combination of 28 and 29) configured to switch between a state in which the refrigerant circulates and a state in which the refrigerant does not circulate, with respect to each of the low-pressure side refrigerant-heat medium heat exchanger and the air-cooling heat exchanger (par. 39,lines 1-17).

As to claim 4, HATAKEYAMA, discloses wherein
the air conditioner executes, in addition to the cooling mode and the heating mode, a dehumidification heating mode in which the high-temperature switching portion causes the high-temperature heat medium to circulate between the high-pressure side refrigerant-heat medium heat exchanger and the air-heating heat exchanger, while the refrigerant flow switching portion causes the refrigerant to circulate through the air-cooling heat exchanger (figure 11B, in view of par. 135, lines 12-16), and the refrigerant flow switching portion causes the refrigerant to circulate through the low-pressure side figure 11B) if a capacity of the air-heating heat exchanger to heat the air does not meet a threshold value when the dehumidification heating mode is executed (wherein HATAKEYAMA is capable of providing the flow switching portion to open and close the valve, 29, to provide fluid to or not to the low-pressure side refrigeration medium heat exchanger, 27; see MPEP §2114 – II).

As to claim 5, HATAKEYAMA discloses further comprising a heat medium flow switching portion (351 or 361,whichever is not construed as being the low-temperature switching portion of claim 1) configured to switch a state in which the low-temperature heat medium circulates between the low-pressure side refrigerant-heat medium heat exchanger and the heat generating device(313 and 314, and/or 322,whichever is construed as being the heat generating device of claim 1)  and a state in which the low-temperature heat medium circulates between the low-pressure side refrigerant-heat medium heat exchanger and the low-temperature heat medium-outside air heat exchanger(par. 47, line 1 – par. 48,line 16; various states provided in figures 2, 3B, 3C, 11C, 11D, at least).

As to claim 6, HATAKEYAMA discloses wherein the heat medium flow switching portion causes the low-temperature heat medium to circulate between the low-pressure side refrigerant-heat medium heat exchanger and at least one of the heat generating device(par. 47, line 1 – par. 48,line 16; various states provided in figures 2, 3B, 3C, 11C, 11D, at least) or the low-temperature heat medium-outside air heat exchanger when the refrigerant circulates through the low-pressure side refrigerant-heat medium par. 47, line 1 – par. 48,line 16; various states provided in figures 2, 3B, 3C, 11C, 11D, at least).

As to claim 7, HATAKEYAMA discloses further comprising a heat medium flow switching portion(351 or 361,whichever is not construed as being the low-temperature switching portion of claim 1)  configured to switch to a state in which the low-temperature heat medium circulates between the low-temperature heat medium-outside air heat exchanger and the heat generating device(par. 47, line 1 – par. 48,line 16; various states provided in figures 2, 3B, 3C, 11C, 11D, at least; defining the heat generating device as 313 and 314, and/or 322,whichever is construed as being the heat generating device of claim 1).

As to claim 9, HATAKEYAMA discloses an air conditioner (1) comprising:
a compressor (20) configured to draw, compress, and discharge a refrigerant (par. 34, lines 1-5; par. 38, lines 8-11) in a refrigerant cycle (2; par. 31,lines 1-2); 
a high-pressure side refrigerant-heat medium heat exchanger (21) configured to exchange heat between the refrigerant discharged from the compressor and a high-temperature heat medium (par. 34, lines 6-20); 
an air-heating heat exchanger (41) configured to exchange heat between the high-temperature heat medium heat-exchanged in the high-pressure side refrigerant-heat medium heat exchanger and air which is to be blown into a space to be air-conditioned (par. 51, lines 4-12); 
44) configured to exchange heat between the high-temperature heat medium and outside air (par. 52, lines 8-14); 
a high-temperature heat medium circuit (4) in which the high-temperature heat medium circulates to the high-pressure side refrigerant-heat medium heat exchanger, the air-heating heat exchanger, and the high-temperature heat medium-outside air heat exchanger (figure 1; par. 50, lines 1-9); 
a decompression portion (combination of 24 and 25) configured to decompress the refrigerant heat-exchanged in the high-pressure side refrigerant-heat medium heat exchanger (par. 36, lines 1-14); 
a low-pressure side refrigerant-heat medium heat exchanger (27) configured to exchange heat between the refrigerant decompressed by the decompression portion and a low-temperature heat medium (par. 37, lines 10-18; par. 38, lines 6-11); 
an air-cooling heat exchanger (26) configured to exchange heat between the refrigerant decompressed by the decompression portion and the air (par. 38,lines 1-11);
 a heat generating device (313 and 314, and/or 322) configured to generate heat during an operation and to be cooled by the low-temperature heat medium (par. 45, lines 1-13); 
a low-temperature heat medium-outside air heat exchanger (312) configured to exchange heat between the low-temperature heat medium and the outside air (par. 43, lines 1-12); 
a low-temperature heat medium circuit (3) in which the low-temperature heat medium circulates to the low-pressure side refrigerant-heat medium heat exchanger, figure 1; par. 41, lines 1-15); 
a high-temperature switching portion(45) configured to switch a flow of the high-temperature heat medium in the high-temperature heat medium circuit (par. 53, lines 1-11); 
a low-temperature switching portion (351 and/or 361) configured to switch a flow of the low-temperature heat medium in the low-temperature heat medium circuit (par. 47, line 1 –par. 48, line 16), and
a controller(5) configured to control operations of the high-temperature switching portion and the low-temperature switching portion (par. 55,line 1 –par. 56, line 16; figure 1 which depicts communication lines between the controller and various components) wherein 
the refrigerant cycle is configured to be in a state wherein the refrigerant circulates through the air-cooling heat exchanger in a cooling mode (figure 3A) and to be in a state where the refrigerant circulates through the low-pressure side refrigerant-heat medium heat exchanger in a heating mode (figure 3B or 11B), and 
the high-temperature switching portion is controlled by the controller to cause the high-temperature heat medium to circulate between the high-pressure side refrigerant-heat medium heat exchanger and the high-temperature heat medium-outside air heat exchanger in the cooling mode( par. 55,line 1 –par. 56, line 16;figures 3A); and to cause the high-temperature heat medium to circulate between the high-pressure side refrigerant-heat medium heat exchanger and the air-heating heat exchanger in the heating mode (figure 3B or 11B) while the low-temperature switching portion causes the figure 11B). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over HATAKEYAMA (US 2017/0021698 A1 – published 26 January, 2017), in view of MIYAKOSHI (US 2017/0274725 A1 – published 28 September, 2017) .
As to claim 8, HATAKEYAMA discloses wherein the low-pressure side refrigerant-heat medium heat exchanger and the air-cooling heat exchanger are arranged in parallel with each other in a flow of the refrigerant (figure 1), and 
24) configured to decompress the refrigerant flowing into the air-cooling heat exchanger (par. 36,lines 1-7) and a second decompression portion (25) configured to decompress the refrigerant flowing into the low-pressure side refrigerant-heat medium heat exchanger (par. 36,lines 7-11).
However, HATAKEYAMA does not further disclose a pressure adjustment portion configured to adjust an outlet-side refrigerant pressure of the air-cooling heat exchanger to be equal to or higher than an outlet-side refrigerant pressure of the low-pressure side refrigerant-heat medium heat exchanger.
MIYAKOSHI, however, is within the field of endeavor provided an air conditioning system of a vehicle (abstract). MIYAKOSHI teaches wherein downstream of a evaporator (9; par. 43, lines 18-21) there is a pressure adjustment portion (11) which is configured to be adjusted by a controller (par. 56, lines 1-10), which would be understood to be adjusting the opening and closing of the valve so as to effect the evaporator capability. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of HATAKEYAMA to have a valve downstream the air-cooling heat exchanger (26, which operates as an evaporator), which can be adjusted through opening and closing, while the downstream side of the low-pressure side refrigerant heat-medium heat exchanger does not have a valve, as taught by MIYAKOSHI to effectively change the evaporator capability. In doing so, it would be understood that closing the valve downstream of the air cooling heat exchanger would effectively increase the pressure, which could be equal to or higher than the low-pressure side refrigerant heat medium heat exchanger .

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over HATAKEYAMA (US 2017/0021698 A1 – published 26 January, 2017), in view of HIROSHI (JP 2005145204 A – published 9 June, 2005; see provided English machine translation) .
As to claim 2, HATAKEYAMA does not further disclose wherein the low-temperature heat medium-outside air heat exchanger and the high-temperature heat medium-outside air heat exchanger have a common heat exchange promoting member that promotes heat exchange therebetween and are thermally connected to each other by the common heat exchange promoting member.
HIROSHI, however, is within the field of endeavor provided a heat exchanger for an automobile (figure 1), which includes two different sections (3 and 6) to flow two different fluids (par. 13, lines 135-141). HIROSHI teaches wherein a fin (7) joins the two heat exchangers (par. 6, lines 64-67) which provides heat capable of being transferred par. 9, lines 94-95), while providing ease of manufacture (par. 10,lines 103-105). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HATAKEYAMA with the common fin between the first and second heat medium-outside air heat exchangers which thermally connects and promotes heat transfer therebetween, as taught by HIROSHI, to effectively provide heat transfer under low-speed or idling conditions of the vehicle, while also easing manufacturing.

As to claim 10, HATAKEYAMA discloses an air conditioner (1) comprising:
a compressor (20) configured to draw, compress, and discharge a refrigerant (par. 34, lines 1-5; par. 38, lines 8-11) in a refrigerant cycle (2; par. 31,lines 1-2); 
a first refrigerant-heat medium heat exchanger (21) configured to exchange heat between the refrigerant discharged from the compressor and a first heat medium (par. 34, lines 6-20); 
an air-heating heat exchanger (41) configured to exchange heat between the first heat medium heat-exchanged in the first refrigerant-heat medium heat exchanger and air which is to be blown into a space to be air-conditioned (par. 51, lines 4-12); 
a first heat medium-outside air heat exchanger (44) configured to exchange heat between the first heat medium and outside air (par. 52, lines 8-14); 
4) in which the first heat medium circulates to the first refrigerant-heat medium heat exchanger, the air-heating heat exchanger, and the first heat medium-outside air heat exchanger (figure 1; par. 50, lines 1-9); 
a decompression portion (24 and 25) configured to decompress the refrigerant heat-exchanged in the first refrigerant-heat medium heat exchanger (par. 36, lines 1-14) and comprised of a first decompression valve (25) and a second decompression valve (24); 
a second refrigerant-heat medium heat exchanger (27) configured to exchange heat between the refrigerant decompressed by the first decompression valve and a second heat medium having a temperature lower than the first heat medium (par. 37, lines 10-18; par. 38, lines 6-11;par. 49,lines 6-9); 
an air-cooling heat exchanger (26) configured to exchange heat between the refrigerant decompressed by the second decompression valve and the air (par. 38,lines 1-11);
 a heat generator (313 and 314, and/or 322) configured to generate heat during an operation and to be cooled by the second heat medium (par. 45, lines 1-13); 
a second heat medium-outside air heat exchanger (312) configured to exchange heat between the second heat medium and the outside air (par. 43, lines 1-12); 
a second heat medium circuit (3) in which the second heat medium circulates to the second refrigerant-heat medium heat exchanger, the heat generator, and the second heat medium-outside air heat exchanger (figure 1; par. 41, lines 1-15); 
a first switching valve(45) configured to switch a flow of the first heat medium in the first heat medium circuit (par. 53, lines 1-11); 
351 and/or 361) configured to switch a flow of the second heat medium in the second heat medium circuit (par. 47, line 1 –par. 48, line 16), and
a controller(5) configured to control the first switching valve and the second switching valve (par. 55,line 1 –par. 56, line 16; figure 1 which depicts communication lines between the controller and various components), wherein 
the refrigerant cycle is configured to be in a state wherein the refrigerant circulates through the air-cooling heat exchanger in a cooling mode (figure 3A) and to be in a state where the refrigerant circulates through the second refrigerant-heat medium heat exchanger in a heating mode (figure 3B or 11B), and 
the first switching valve is controlled by the controller to cause the first heat medium to circulate between the first refrigerant-heat medium heat exchanger and the first heat medium-outside air heat exchanger in the cooling mode( par. 55,line 1 –par. 56, line 16;figures 3A); and to cause the first heat medium to circulate between the first refrigerant-heat medium heat exchanger and the air-heating heat exchanger in the heating mode (figure 3B or 11B) while the second switching valve causes the second heat medium to circulate between the second refrigerant-heat medium heat exchanger and the second heat medium-outside air heat exchanger (figure 11B). 
HATAKEYAMA does not further disclose wherein the second heat medium-outside air heat exchanger and the first heat medium-outside air heat exchanger have a common heat exchange promoting member that promotes heat exchange therebetween and are thermally connected to each other by the common heat exchange promoting member.
figure 1), which includes two different sections (3 and 6) to flow two different fluids (par. 13, lines 135-141). HIROSHI teaches wherein a fin (7) joins the two heat exchangers (par. 6, lines 64-67) which provides heat capable of being transferred between the two different heat exchangers. In doing so, the design allows for heat to sufficiently move between the heat exchangers, via the common fin, during low-speed or idling of the vehicle (par. 9, lines 94-95), while providing ease of manufacture (par. 10,lines 103-105). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HATAKEYAMA with the common fin between the first and second heat medium-outside air heat exchangers which thermally connects and promotes heat transfer therebetween, as taught by HIROSHI, to effectively provide heat transfer under low-speed or idling conditions of the vehicle, while also easing manufacturing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        12/29/2021